Opinion issued October 7, 2014




                                      In The

                                Court of Appeals
                                     For The

                           First District of Texas
                               ————————————
                                NO. 01-14-00658-CR
                               ———————————
                     ROMAN ARAUJO-LOPEZ, Appellant
                                        V.
                       THE STATE OF TEXAS, Appellee



           On Appeal from the County Criminal Court at Law No. 4
                           Harris County, Texas
                       Trial Court Cause No. 1922522


                           MEMORANDUM OPINION

      Appellant, Roman Araujo-Lopez, has filed a motion to dismiss the appeal in

compliance with Texas Rule of Appellate Procedure 42.2(a). This motion has been

on file with the Court for more than ten days and no opinion has issued. See TEX.

R. APP. P. 10.3(a), 42.2(a).
      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.2(a), 43.2(f). We dismiss any pending motions as moot.

                                 PER CURIAM

Panel consists of Justices Higley, Bland, and Sharp.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2